SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 q TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number: 333-148516 eLayaway, Inc. (f/k/a Tedom Capital, Inc.) (Exact name of registrant as specified in its charter) Delaware 20-8235863 (State or other jurisdiction Of incorporation) (I.R.S. Employer Identification No.) 1625 Summit Lake Drive, Suite 205, Tallahassee, Florida 32317 (Address of principal executive offices) 850-219-8210 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoq Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler q Acceleratedfiler q Non-accelerated filer q Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesqNox As of August 13, 2010, the registrant had 18,272,490 shares of its Common Stock outstanding. TABLE OF CONTENTS eLAYAWAY, INC. Part I – Financial Information Item 1 Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the Six Months and Three Months Ended June 30, 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (unaudited) 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 17 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 19 Part II – Other Information Item 1 Legal Proceedings and Risk Factors 20 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 Submission Of Matters To A Vote Of Security Holders 26 Item 5 Other Information 26 Item 6 Exhibits 27 ITEM 1 eLAYAWAY, INC. (f/k/a Tedom Capital, Inc.) and SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets Cash $ $ Escrow cash Prepaid expenses Total current assets Fixed assets, net Intangibles, net Other assets - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIENCY) Current liabilities Capitalized leases $ $ Notes and convertible notes payable Note payable to related parties Accounts payable Accounts payable to related parties Accrued liabilities Escrow liability Total current liabilities Total liabilities Commitments and contingencies (Note 5) Shareholders' equity (deficiency) Preferred stock, par value $0.001, 50,000,000 shares authorized Series A preferred stock, $0.001 par value, 1,854,013 shares designated, issued and outstanding (liquidation value $1,200,000) Series B preferred stock, $0.001 par value, 2,788,368 shares designated, issued and outstanding (liquidation value $1,770,000) Series C preferred stock, $0.001 par value, 3,142,452 shares designated, issued and outstanding (liquidation value $3,251,050) Series D preferred stock, $0.001 par value, 1,889,594 shares designated, 186,243 and 132,242 issued and outstanding at June 30, 2010 and December 31, 2009, respectively (liquidation value $295,750) Common stock, par value $0.001, 100,000,000 shares authorized, 18,172,490 and 9,221,517 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity (deficiency) ) ) Total liabilities and shareholders' equity (deficiency) $ $ See accompanying notes to consolidated financial statements 3 eLAYAWAY, INC. (f/k/a Tedom Capital, Inc.) and SUBSIDIARIES Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Sales $ Cost of sales Gross loss ) Selling, general and administrative expenses (includes $2,841,888 of stock-based compensation and settlements for each of the three and six months ended June 30, 2010 and none for the other periods presented) Loss from operations ) Other income (expense) Net Loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted See accompanying notes to consolidated financial statements 4 eLAYAWAY, INC. (f/k/a Tedom Capital, Inc.) and SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009 (unaudited) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of intangibles Loss on conversion of accrued payroll into warrants - Loss on conversion of accounts payable into warrants - Grant of warrants for services - Common stock granted for services - Changes in operating assets and liabilities (Increase) Decrease in: Escrow ) ) Prepaid expenses ) Increase (Decrease) in: Accounts payable Accounts payable to related parties - Accrued expenses Escrow liability Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) - Net cash used by investing activities ) - Cash flows from financing activities Proceeds from related party loans Proceeds from loans - Repayment of capitalized leases ) ) Proceeds from sales of Series D preferred stock Series D preferred cost offering cost ) Common stock offering cost ) - Expenses paid by shareholders - Proceeds from sale of Series C preferred stock - Sale of common stock - Net cash provided by financing activities Net increase in cash Cash at beginning of year Cash at end of year $ $ 5 eLAYAWAY, INC. (f/k/a Tedom Capital, Inc.) and SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009 (unaudited) Supplemental Disclosure of Cash Flow Information: Cash paid during the year for interest $ $ Taxes paid $
